            Case 1:19-cv-01573-TJK Document 32 Filed 09/03/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


JEROME CORSI,

               Plaintiff,

       v.                                             Civil Action No. 19-1573 (TJK)

MICHAEL CAPUTO et al.,

               Defendants.



                                              ORDER

       Before the Court is Plaintiff Jerome Corsi’s Motion for Reconsideration of this Court’s

Memorandum Opinion and Order granting Defendants’ motions to dismiss for lack of personal

jurisdiction, ECF No. 25. For the reasons explained below, the Court will deny the motion. The

Court assumes familiarity with the facts of this case as set forth in Corsi v. Caputo, No. 19-cv-

1573 (TJK), 2020 WL 1703934 (D.D.C. Apr. 7, 2020).

       Where, as here, a motion for reconsideration is filed within the time limit set forth in Rule

59(e), the Court generally considers it under that rule. Roane v. Gonzales, 832 F. Supp. 2d 61,

64 (D.D.C. 2011). However, Corsi explicitly invokes only Rule 60(b). Therefore, the Court will

consider the motion under both rules. Stephenson v. Chao, No. 19-226 (TJK), 2020 WL 122984,

at *2 (D.D.C. Jan. 10, 2020). “Under either, a movant must clear a high bar and a district court

has considerable discretion in deciding whether to grant relief.” Id. Federal Rule of Civil

Procedure 60(b) authorizes a court to relieve a party from a previous judgment on the basis of,

among other things, “mistake, inadvertence, surprise, or excusable neglect” or “any other reason

that justifies relief.” And under Rule 59(e), “a motion to reconsider is discretionary and need not

be granted unless the district court finds that there is an intervening change of controlling law,
          Case 1:19-cv-01573-TJK Document 32 Filed 09/03/20 Page 2 of 5




the availability of new evidence, or the need to correct a clear error or prevent manifest

injustice.” Trudel v. SunTrust Bank, 924 F.3d 1281, 1287 (D.C. Cir. 2019) (quotation omitted);

see also M.K. v. Tenet, 169 F. Supp. 2d 8, 12 (D.D.C. 2001) (“Motions pursuant to Rule 60(b)

may be granted for similar reasons.”).

        Corsi makes no argument that anything in the Court’s ruling was mistaken or incorrect,

or that the Court in fact has personal jurisdiction over Defendants. Rather, he complains that the

Court took too long to issue its ruling, such that the statute of limitations ran in other applicable

jurisdictions. He now argues that the Court should have transferred the case rather than dismiss

it, even though no party moved for or otherwise suggested transfer in the motions to dismiss or

the oppositions to them. See ECF No. 25 at 1–2.

        When a court lacks personal jurisdiction, “[t]he decision whether a transfer or a dismissal

is in the interest of justice . . . rests within the sound discretion of the district court.” Lemon v.

Kramer, 270 F. Supp. 3d 125, 139 (D.D.C. 2017) (quoting Naartex Consulting Corp. v. Watt,

722 F.2d 779, 789 (D.C. Cir. 1983)). This case could have been transferred under either 28

U.S.C. § 1631, which provides that a court lacking jurisdiction “shall, if it is in the interest of

justice, transfer such action” to a court in which it “could have been brought at the time it was

filed or noticed,” or 28 U.S.C. § 1404(a), which permits a court to transfer a case in the interest

of justice “to any other district or division where it might have been brought.” See Arora v.

Buckhead Family Dentistry, Inc., 263 F. Supp. 3d 121, 128–29 (D.D.C. 2017) (noting that both

28 U.S.C. §§ 1406 and 1631 could provide for transfer); Janod, Inc. v. Echo Entm’t, Inc., 890 F.

Supp. 2d 13, 24 (D.D.C. 2012) (holding that transfer was improper under either § 1404 or




                                                    2
          Case 1:19-cv-01573-TJK Document 32 Filed 09/03/20 Page 3 of 5




§ 1406). 1 “Before transferring the case, this Court must ensure that the transferee court has

personal jurisdiction over Defendants.” Southerland v. SOC, LLC, No. 15-cv-443 (KBJ), 2019

WL 250971, at *3 (D.D.C. Jan. 16, 2019).

       In the briefing on the motions to dismiss, Corsi never suggested transferring the case or

identified another district with personal jurisdiction over both defendants in which the case

“could have been brought,” despite being on notice of Defendants’ potentially meritorious

personal jurisdiction argument. See generally ECF No. 9; ECF No. 14. The Court did consider

transferring the case to the Southern District of New York in the interests of justice under

§ 1404(a)—wholly apart from the question of whether personal jurisdiction was proper here—

and ordered the parties to show cause why the case should not be transferred there. Minute

Order of March 16, 2020. But on the record before it, it could not conclude that New York had

personal jurisdiction over Defendant Stone. 2 In response to that order, Corsi proposed that the

Court transfer the case to the Western District of New York, see ECF No. 20, but the Western




1
  In this case, 28 U.S.C. § 1406 is inapplicable because venue—although not personal
jurisdiction—is proper in this District. Minute Order of March 16, 2020.
2
  Certainly, that was Stone’s position. See ECF No. 19 at 2 (Stone’s objection to transfer to the
Southern District of New York and statement that he “would argue the State of New York would
not have personal jurisdiction over him”). And other than Corsi’s unsworn statement that Stone
“likely continues to maintain a residence next to the Plaza Hotel in downtown Manhattan,” ECF
No. 20 at 1, there were no allegations that Stone has any connection to New York; the parties
agreed that he is a resident of Florida. See ECF No. 1-4 ¶ 4; ECF No. 1-5 at 5. Further, New
York’s long-arm statute excepts defamation from its two provisions relating to jurisdiction over
non-domiciliaries based on torts. N.Y. C.P.L.R. § 302(a)(2)–(3). N.Y. C.P.L.R. § 302(a)(4)
permits personal jurisdiction over a non-domiciliary who “owns, uses, or possesses any real
property situated within the state.” But under that provision, the cause of action at issue must
arise out of the fact of ownership, use, or possession of New York realty, which is not the case
here. See Elsevier, Inc. v. Grossman, 77 F. Supp. 3d 331, 346 (S.D.N.Y. 2015).




                                                 3
          Case 1:19-cv-01573-TJK Document 32 Filed 09/03/20 Page 4 of 5




District of New York lacks personal jurisdiction over Stone for the same reasons as the Southern

District of New York.

       Now, for the first time, Corsi argues that the Court should have transferred this case to

the District of New Jersey, or in the alternative, the Southern District of Florida. ECF No. 25 at

1–2. Had he made such arguments either in response to the motions to dismiss or in response to

the Court’s order to show cause, the Court would have considered them. 3 But neither Rule 59

nor Rule 60(b) may be used to raise new arguments which could—and should—have been raised

previously. Kattan ex rel. Thomas v. District of Columbia, 995 F.2d 274, 276 (D.C. Cir. 1993);

Walsh v. Hagee, 10 F. Supp. 3d 15, 19 (D.D.C. 2013).

       Corsi cites no authority for the proposition that the Court must scour the nation for

districts in which this case could have been brought and sua sponte transfer the case there. 4 In

fact, in McFarlane v. Esquire Magazine, 74 F.3d 1296, 1301 (D.C. Cir. 1996), the D.C. Circuit

upheld a district court’s decision to dismiss a case rather than transfer it in similar circumstances

even where the plaintiff had requested a transfer if the court found that personal jurisdiction was

lacking. That the Court did not sua sponte identify and consider transfer to the District of New

Jersey or the Southern District of Florida, which Corsi could have raised earlier, simply does not




3
 There does not appear to be personal jurisdiction over Defendant Caputo in the Southern
District of Florida, where Stone resides. See ECF No. 1-4 ¶ 4.
4
  In Wright v. Sheehy Ford of Marlow Heights, Inc., No. 19-cv-2365 (TJK), 2020 WL 977974, at
3 n.7 (D.D.C. Feb. 28, 2020), the Court stated in dicta that “the D.C. Circuit has strongly
suggested that a district court must sua sponte transfer a case [under § 1631] over which it lacks
personal jurisdiction to a court where jurisdiction would be proper when doing so would be in
the interest of justice.” But that case is distinguishable. Although the transfer at issue in that
case may technically have been “sua sponte” because no party had moved for transfer, the
plaintiff requested in her opposition to the defendant’s motion to dismiss that the Court transfer
the case to the District of Maryland it if it found personal jurisdiction lacking, which the Court
did. Id.


                                                  4
          Case 1:19-cv-01573-TJK Document 32 Filed 09/03/20 Page 5 of 5




warrant reconsideration. See Halim v. Donovan, 951 F. Supp. 2d 201, 204 (D.D.C. 2013)

(declining to reconsider its order dismissing the case for lack of personal jurisdiction and to

transfer the case because “at no point prior to dismissal did either party move the Court to

transfer this case” and “sua sponte transfers pursuant to 28 U.S.C. § 1631 are committed to the

discretion of the District Court where no party has moved to transfer a case brought in the wrong

jurisdiction” (quotation omitted)).

       Nothing in Plaintiff’s motion alters the Court’s conclusion or meets the standard for relief

under either Rule 60(b) or Rule 59(e). Therefore, it is hereby ORDERED that Plaintiff’s

Motion for Reconsideration, ECF No. 25, is DENIED. It is further ORDERED that Plaintiff’s

Motion to Expedite, ECF No. 28 is DENIED as moot.


       SO ORDERED.

                                                              /s/ Timothy J. Kelly
                                                              TIMOTHY J. KELLY
                                                              United States District Judge

Date: September 3, 2020




                                                 5
